FILED
                           NOT FOR PUBLICATION
                                                                            JAN 07 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JANET HUGHLEY,                                   No. 13-36069

              Plaintiff - Appellant,             D.C. No. 3:12-cv-2233-RSM

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,

             Defendant - Appellee.


                   Appeal from the United States District Court
                      for the District of Western Washington
                   Ricardo S. Martinez, District Judge, Presiding

                         Submitted December 08, 2015**
                                Seattle, Washington

Before: McKEOWN and TALLMAN, Circuit Judges and GLEASON,*** District
Judge.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
           The panel concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Sharon L. Gleason, District Judge for the U.S. District
Court for the District of Alaska, sitting by designation.
      Janet Hughley appeals the district court’s order affirming the Commissioner

of Social Security’s denial of her application for disability benefits under the

Social Security Act. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. Hughley argues that the Administrative Law Judge (“ALJ”) did not give

sufficient reasons for finding that she was not credible. But the ALJ provided

“specific, clear and convincing reasons” that were supported by substantial

evidence for why Hughley was not credible. See Molina v. Astrue, 674 F.3d 1104,

1112 (9th Cir. 2012). Mainly, the ALJ found that Hughley’s testimony conflicted

with her self-reported activities and the objective medical evidence, and that

Hughley minimized her activities in her hearing testimony. These reasons amply

support the ALJ’s credibility determination. See Rollins v. Massanari, 261 F.3d
853, 857 (9th Cir. 2001); Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996).

      2. Hughley contends that the ALJ erred by discounting an examining

physician’s opinion; she also argues that the ALJ should have discussed other

objective medical evidence found in the doctors’ reports, namely positive straight

leg raises and tenderness in her lower back. But the ALJ gave “specific, legitimate

reasons for [discounting the physician’s opinion] that are based on substantial

evidence in the record.” Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)

(quoting Thomas v. Barnhart, 278 F.3d 947, 956–57 (9th Cir. 2002)) (internal


                                           2
quotation marks omitted). The ALJ noted that the examining physician’s opinion

conflicted with the examining physician’s notes from the examination, objective

medical evidence, and Hughley’s treatment record. A conflict between an

examining physician’s opinion and the examining physician’s notes or other

medical evidence is an appropriate, specific basis on which to discount the opinion.

See Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995). And the ALJ was not

required to discuss every symptom in the medical record, especially where, as here,

the ALJ provided an in-depth discussion of the reports that identified the

symptoms. See Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir.

2003); Vincent ex rel. Vincent v. Heckler, 739 F.2d 1393, 1394–95 (9th Cir. 1984)

(per curiam).

      3. Hughley asserts that the ALJ failed to sufficiently develop the record.

The ALJ has a duty to further develop the record only if the evidence is ambiguous

or inadequate to allow him to make a decision. Mayes v. Massanari, 276 F.3d 453,

459–60 (9th Cir. 2001). Here, the evidence was not ambiguous. The voluminous

medical reports contained sufficient documentation of Hughley’s symptoms, and

Hughley made it very clear that she considered her lower-back pain to be an

impediment to walking or standing for long periods of time.

      AFFIRMED.


                                          3